Case 1:19-mc-00031-IMK Document1 Filed 08/05/19 Page 1of1 Pagdib ey

 

 

 

AO 78A (Rev. 09/15) AUG - 5 2019
United States Courts Appointment ys. pistricT COURT-WVND
A CLARKSBURG, WV 20307
Judge’s Staff:
Federal Public Defender Northern West Virginia Yes ¥ No
(Name of Court)
Hilary Lynn Godwin is appointed. J. / Wnic 3|
(Name of appointee - First, Middle, Last) ‘

(Name will be on records as printed)

 

 

 

Assistant Federal Public Defender 08/05/2019 Clarksburg, WV
(Position title) (Date of entrance on duty) (Duty station)
(Vice 5 Sep
(Previous incumbent) (Min/dd/yyyy)
Federal Public Defender
(Signature of appointing officer) (Title of appointing officer)
(Note: Appointing officer, please indicate the grade or level recommended AD-23 ss)

 

 

B

I do solemnly swear (or affirm) that

A. OATH OF OFFICE

I will support and defend the Constitution of the United States against all enemies, foreign and domestic; that ] will bear true faith and

allegiance to the same: that | take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully
discharge the duties of the office on which I am about to enter. So help me God.

B. AFFIDAVIT AS TO STRIKING AGAINST THE GOVERNMENT

lam not participating in any strike against the Government of the United States or any agency thereof, and I will not so participate while
an employee of the Government of the United States or any agency thereof.

C. AFFIDAVIT AS TO PURCHASE AND SALE OF OFFICE

I have not, nor has anyone acting in my behalf, given, transferred, promised or paid any consideration for or in expectation or hope of
receiving assistance in securing this appointment.

D. AFFIDAVIT AS TO EMOLUMENT FROM FOREIGN OFFICE
I will not accept, nor am J accepting any present emolument, office or title, of any kind whatever, from any King, Prince, or foreign state.

E. AFFIDAVIT AS TO PERSONAL HISTORY AND EXPERIENCE AND QUALIFICATIONS STATEMENTS
The information given concerning personal history, experience and qualifications is true and correct to the best of my knowledge and

 

 

belief. Ul ae Cedi
OQ (Signature of appointee)
7A
Subscribed and sworn (or affirmed) before me this b _ day of Aubu $7 20 /F
in CLARKS RULE . L/ESF Vika

 

(City) (State)

itle of official adnynisteri ing the, oath) i]
SHE:
oath)

(Signature of official adminiBine We
(SEAL)

(Note: The words “So help me God” in the oath and the word “swear” wherever it appears above should be stricken out when the appointee elects
to affirm rather than swear to the affidavits; only these words may be stricken and only when the appointee elects to affirm the affidavits.)

APPOINTMENT IS NOT COMPLETE UNTIL OATH OF OFFICE IS ADMINISTERED,

 

 

 
